DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) document submitted on July 29, 2020  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
 2. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “driver”  , “ module”, “comparator”, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “transfer gate driver generating…”, “ramp voltage negation module generating…”, “ compensation module….”, “ comparator outputting…” in claim 17,  “compensation module generates…” in claim 18,  “compensation module generates…” in claim 23,  “compensation module generates…” in claim 25 .


	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
All dependent claims of claim 17 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as being dependent from claim 17.
EXAMINER'S AMENDMENT 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please note that only currently amended claims are listed below, for previously presented claims, please refer to amendments filed on 04/19/2021.
The currently amended claims are listed as the following: 
Claim 17 (Currently amended) An image sensing device comprising:
a pixel array including a plurality of pixels, wherein each of the pixels accumulate and transfer a charge to a floating diffusion region via a charge transfer transistor and outputs a first output signal based on a variation in electrical potential of the floating diffusion region via a drive transistor,
a row driver including a transfer gate driver generating a transfer gate signal using a first voltage and a second voltage, wherein the transfer gate signal is applied to the charge transfer transistor; and
a ramp voltage generation module generating an uncompensated signal;
a compensation module to compensate the uncompensated ramp signal using the second voltage; and
a comparator outputting a digital signal to compare the first output signal and the compensated ramp signal.

Claim 26 (Currently Amended) 
generating a transfer gate signal using a positive supply voltage and a negative supply voltage;
applying the transfer gate signal to a gate of a charge transfer transistor;
transferring an accumulated charge to a floating diffusion region via the charge transfer transistor;
outputting a first output signal based on a variation of electrical potential of the floating diffusion region;
compensating an uncompensated ramp signal using the negative supply voltage; and
outputting a digital signal by comparing the first output signal with a compensated ramp signal.
Claim 26 (Currently Amended) An operating method of an image sensor including a plurality of pixels, the operating method comprising:
generating a transfer gate signal in a charge gate driver using a positive supply voltage and a negative supply voltage;
applying the transfer gate signal to a gate of a charge transfer transistor;
transferring an accumulated charge to a floating diffusion region via the charge transfer transistor;
outputting a first output signal based on a variation of electrical potential of the floating diffusion region;
                     transferring the negative supply voltage to a first capacitor,
applying the transferred negative supply voltage to a gate of a first bias N-channel metal-oxide-semiconductor (NMOS) transistor,
generating a drain current of the first bias NMOS transistor based on a drain current of a second bias P-channel metal-oxide-semiconductor (PMOS) transistor,
compensating an uncompensated ramp signal using the drain current of a second bias PMOS transistor,
outputting a digital signal comparing the first output signal with a compensated ramp signal.

Allowable Subject Matter
Claims 17-36 are allowed.
      The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, prior art on record Guidash et al.  (US Pub. No.: US 2016/0028974 A1) discloses an image sensing device (Para 39; Fig. 1; image sensor)  comprising :
a pixel array (Para 39; Fig .1; pixel array which includes multiple pixels)  including a plurality of pixels, wherein each of the pixels accumulate and transfer a charge to a floating diffusion region ( Para 61; floating diffusion 112)  via a charge transfer transistor  (Para 61; transfer-enable transistor 103 ) and outputs a first output signal based on a variation in electrical potential of the floating diffusion region via a drive transistor (Para 61; amplifier transistor 105; the voltage level of floating diffusion 112 may be adjusted by per-column readout circuit 141 through application of a pulsed or ramped potential on the CV.sub.RMP line, thus permitting a determination of the floating diffusion voltage (V.sub.FD) by enabling a signal representative thereof to be driven onto the pixel output line (V.sub.OUT) via transistors 105 and 107 and compared (i.e., within sense amplifier 59 after arming by EN.sub.SA pulse 155) against a reset state sample captured within S/H element 55.),
a row driver including a transfer gate driver generating a transfer gate signal using a first voltage and a second voltage, wherein the transfer gate signal is applied to the charge transfer transistor ( Para 61-65; Figs. 12, Fig. 13; Fig. 14,Fig. 15; transfer gate (dual gate) disposed between photodetector 110 and floating diffusion 112 when both TGr and TGc are asserted; wherein there is TGr and TGc has output voltages as shown in Fig. 15 .Each pixel has its own output voltage as shown in Fig. 14); and
a ramp voltage generation module (Para 44; ramp generator 67) generating an uncompensated signal.
       However, none of the prior art  “discloses a compensation module to compensate the uncompensated ramp signal to use the second voltage; and
a comparator outputting a digital signal to compare the first output signal and the compensated ramp signal” in combination of other limitation in the claim. 
	Claims 18-25 are allowed as being dependent from claim 17.
	Regarding claim 26, prior art on record Guidash et al.  (US Pub. No.: US 2016/0028974 A1) discloses an operating method of an image sensor including a plurality of pixels ( Para 39; Fig. 1; image sensor; pixel array which includes multiple pixels ) , the operating method comprising:
generating a transfer gate signal using a positive supply voltage and a negative supply voltage ( Para 75; positive voltage , negative voltage ) ;
applying the transfer gate signal to a gate of a charge transfer transistor ( Para 61-62; transfer0enable transistor 103);
transferring an accumulated charge to a floating diffusion region via the charge transfer transistor (  Para 61; floating diffusion 112) ;
outputting a first output signal based on a variation of electrical potential of the floating diffusion region ( Para 61; amplifier transistor 105; the voltage level of floating diffusion 112 may be adjusted by per-column readout circuit 141 through application of a pulsed or ramped potential on the CV.sub.RMP line, thus permitting a determination of the floating diffusion voltage (V.sub.FD) by enabling a signal representative thereof to be driven onto the pixel output line (V.sub.OUT) via transistors 105 and 107 and compared (i.e., within sense amplifier 59 after arming by EN.sub.SA pulse 155) against a reset state sample captured within S/H element 55).
However, none of the prior art discloses “compensating an uncompensated ramp signal using the negative supply voltage; and outputting a digital signal by comparing the first output signal with a compensated ramp signal” in combination of other limitation in the claim. 
Claims 27-34 are allowed as being dependent from claim 26.
	Regarding claim 35, prior art on record Guidash et al.  (US Pub. No.: US 2016/0028974 A1) discloses an operating method of an image sensor ( Para 39; Fig. 1; image sensor; pixel array which includes multiple pixels)  including a plurality of pixels, the operating method comprising:
generating a transfer gate signal in a charge gate driver using a positive supply voltage and a negative supply voltage (Para 75; positive voltage , negative voltage ) ;
applying the transfer gate signal to a gate of a charge transfer transistor (Para 61-62; transfer0enable transistor 103);
transferring an accumulated charge to a floating diffusion region via the charge transfer transistor (Para 61; floating diffusion 112);
outputting a first output signal based on a variation of electrical potential of the floating diffusion region (Para 61; amplifier transistor 105; the voltage level of floating diffusion 112 may be adjusted by per-column readout circuit 141 through application of a pulsed or ramped potential on the CV.sub.RMP line, thus permitting a determination of the floating diffusion voltage (V.sub.FD) by enabling a signal representative thereof to be driven onto the pixel output line (V.sub.OUT) via transistors 105 and 107 and compared (i.e., within sense amplifier 59 after arming by EN.sub.SA pulse 155) against a reset state sample captured within S/H element 55. ) ;
transferring the negative supply voltage to a first capacitor ( Para 43; capacitive element 111).
However, none of the prior art discloses “applying the transferred negative supply voltage to a gate of a first bias N-channel metal-oxide-semiconductor (NMOS) transistor, generating a drain current of the first bias NMOS transistor based on a drain current of a second bias P-channel metal-oxide-semiconductor (PMOS) transistor, compensating an uncompensated ramp signal using the drain current of a second bias PMOS transistor, outputting a digital signal comparing the first output signal with a compensated ramp signal” in combination of other limitation in the claim. 
Claim 36 is allowed as being dependent from claim 35. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.     
     Wang (US pub.: US 2016/0307326 A1) cites an Analog-to-Digital Converter (ADC) in the image sensor generates a multi-bit output in the 2D mode and a binary output in the 3D mode to generate timestamps. Strong ambient light is rejected by switching the image sensor to a 3D logarithmic mode from a 3D linear mode.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2661